            Case 4:20-cv-00378-ACA Document 1 Filed 03/19/20 Page 1 of 11                     FILED
                                                                                     2020 Mar-19 PM 03:25
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION

PATRICK WOYCHESIN,                      )
                                        )
       Plaintiff,                       )
                                        )
v.                                      )      CIVIL ACTION NUMBER:
                                        )      JURY TRIAL DEMANDED
MIDLAND FUNDING, LLC;                   )
MIDLAND CREDIT                          )
MANAGEMENT, INC.,                       )
                                        )
       Defendants.                      )


                                   COMPLAINT


       This is an action brought by the Plaintiff, Patrick Woychesin, for actual and

statutory damages, attorney’s fees, and costs for Defendants’ violations of the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”).

                           JURISDICTION AND VENUE

       This Court has jurisdiction under 15 U.S.C. §1692k (d), and 28 U.S.C.

§1331, §1332, and §1367. Venue is proper in that at all relevant times the

Defendants transacted business in this District, and the Plaintiff resides in this

District.



                                    Page 1 of 11
 Case 4:20-cv-00378-ACA Document 1 Filed 03/19/20 Page 2 of 11




               STATEMENT OF THE PARTIES

1.   Plaintiff, Patrick Woychesin, is over the age of nineteen (19) years

     and is a resident of the city of Leeds in St. Clair County, Alabama.

2.   Defendant Midland Funding, LLC (“Midland”) is and at all times

     pertinent herein was, a foreign limited liability company or other legal

     entity organized under the laws of the State of Delaware with its

     principal place of business in San Diego, California. Plaintiff asserts

     that, upon information and belief, Defendant Midland Funding, LLC

     is a debt collector as that term is defined by the Fair Debt Collection

     and Practices Act at 15 U.S.C. §1692(a)(6). Midland Funding, LLC

     has no employees. Rather, Midland Funding, LLC’s accounts,

     including the account at issue in this case, are serviced by Defendant

     Midland Credit Management, Inc.

3.   Defendant, Midland Credit Management, Inc. (“MCM” or

     collectively with Midland as “The Defendants”), is a foreign

     corporation incorporated in the State of Delaware. MCM was, in all

     respects and at all times relevant herein, doing business in the state of

     Alabama, and is registered to do business in Alabama with the

     Alabama Secretary of State. Plaintiff asserts that Defendant is

                            Page 2 of 11
 Case 4:20-cv-00378-ACA Document 1 Filed 03/19/20 Page 3 of 11




     regularly engaged in the business of collecting consumer debts from

     consumers residing in St. Clair County, Alabama and is a “debt

     collector,” as defined by the FDCPA 15 U.S.C. § 1692a(6). MCM is

     the servicer of accounts, including the account at issue in this case,

     for Midland.

                    STATEMENT OF FACTS

                            Background

4.   On or about May 1, 2019, Defendants filed or caused to be filed a

     lawsuit against Plaintiff in the Small Claims Court of St. Clair

     County, Alabama which was assigned case number 75-SM-2019-

     900514 (hereinafter referred to as “the lawsuit”).

5.   The lawsuit involved a debt allegedly owed by Plaintiff to Capital

     One Bank (USA), N.A., an entity not a party to this lawsuit, as the

     result of the alleged use of a credit card. Midland and/or MCM filed

     the lawsuit in an attempt to collect an alleged debt from the Plaintiff.

6.   The alleged debt was incurred for personal or household purposes.

7.   In its complaint Midland represented that Capital One Bank (USA),

     N.A. assigned an account allegedly belonging to Patrick Woychesin

     to Midland and claimed that Patrick Woychesin allegedly had a

                            Page 3 of 11
 Case 4:20-cv-00378-ACA Document 1 Filed 03/19/20 Page 4 of 11




      balance due on the account of $2,669.38.

8.    Plaintiff has never done business with Defendants and has never

      owed Defendants any money.

9.    Plaintiff answered Midland’s Small Claims Complaint and denied all

      of the allegations made by Midland in the lawsuit.

10.   Trial was held on Midland’s alleged claim against Mr. Woychesin on

      October 24, 2019. Following the trial the Court entered judgment in

      favor of Patrick Woychesin and against Midland.

11.   Despite bearing the burden of proof at trial, Midland called no

      witnesses at trial in support of its claims against Patrick Woychesin.

      Further, Midland offered no competent evidence at trial that the

      alleged debt was assigned to Midland, that Midland owned the

      alleged debt and as such had any standing to bring suit against Mr.

      Woychesin or that Patrick Woychesin was in any way responsible for

      paying the alleged debt claimed by Midland in the amount claimed by

      Midland in the Complaint. As a result, judgment was entered in favor

      of Patrick Woychesin and against Midland.

12.   Each year Defendants file or cause to be filed hundreds if not

      thousands of lawsuits against consumers in Alabama without any

                            Page 4 of 11
   Case 4:20-cv-00378-ACA Document 1 Filed 03/19/20 Page 5 of 11




        intention of proving the claims it alleges; with the knowledge that it

        will not have any witnesses to testify on its behalf at trial and

        knowing that it will not be able to offer competent evidence at trial.

  13.   The pattern and practice of Midland is to file lawsuits, such as the

        Small Claims Court lawsuit at issue in this case, in an attempt to

        either secure a default against Alabama consumers who fail to answer

        the bogus complaints Midland files or to coerce a settlement or

        consent judgment from consumers at the courthouse before trial when

        Midland knows it has no witnesses and no competent evidence to

        prove its claims.

  14.   The case filed against Mr. Woychesin is not an outlier nor was it filed

        by mistake. Rather, as discovery in this case will likely show, it is

        merely an example of the unfair and intentionally illegal business

        model that Defendants have put into place.

                      COUNT ONE
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                  15 U.S.C. § 1692 et seq.

  15.   Plaintiff incorporates by reference all of the above paragraphs of this

        Complaint as though fully stated herein.

  16.   The foregoing acts and omissions of Defendants and their employees

                               Page 5 of 11
 Case 4:20-cv-00378-ACA Document 1 Filed 03/19/20 Page 6 of 11




      and agents constitute numerous and multiple violations of the

      FDCPA, 15 U.S.C. § 1692 et seq., including, but not limited to, 15

      U.S.C. § 1692d §1692e and §1692f with respect to Plaintiff.

17.   As a direct and proximate result of the wrongful conduct visited upon

      Plaintiff by Defendants in their wrongful collection efforts, Plaintiff

      suffered actual damages including physical pain, mental anguish and

      emotional distress.

18.   As a result of Defendants’ violations of the FDCPA, Plaintiff is

      entitled to actual damages in an amount to be determined by a struck

      jury pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an

      amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

      reasonable attorney’s fees and costs pursuant to 15 U.S.C. §

      1692k(a)(3), from Defendants.

                            COUNT TWO
                            NEGLIGENCE

19.   Plaintiff adopts the averments and allegations hereinbefore as if fully

      set forth herein.

20.   The Defendants knew or should have known the conduct set forth

      herein which was directed at and visited upon Plaintiff.


                             Page 6 of 11
 Case 4:20-cv-00378-ACA Document 1 Filed 03/19/20 Page 7 of 11




21.   The Defendants knew or should have known that said conduct was

      improper.

22.   The Defendants negligently failed to prevent and/or participated in

      improper collection activities.

23.   As a result of The Defendants’ negligence, the Plaintiff suffered

      physical pain, worry, anxiety, nervousness, and mental anguish.

                     COUNT THREE
             RECKLESSNESS AND WANTONNESS
                AGAINST THE DEFENDANTS

24.   The Plaintiff adopts the averments and allegations hereinbefore as if

      fully set forth herein.

25.   The Defendants knew or should have known the conduct set forth

      herein which was directed at and visited upon the Plaintiff.

26.   The Defendants knew or should have known that said conduct was

      improper.

27.   The Defendants recklessly and wantonly failed to prevent and/or

      participated in improper collection activities.

28.   As a result of the Defendant’s reckless and wanton conduct, the

      Plaintiff suffered physical injury, worry, anxiety, nervousness, and

      mental anguish.

                                Page 7 of 11
 Case 4:20-cv-00378-ACA Document 1 Filed 03/19/20 Page 8 of 11




                        COUNT FOUR
                   MALICIOUS PROSECUTION

29.   The Plaintiff adopts the averments and allegations hereinbefore as if

      fully set forth herein.

30.   Defendant Midland Funding, LLC sued the Plaintiff.

31.   Midland Funding, LLC lacked probable cause to file the lawsuit.

32.   Midland Funding, LLC maliciously filed the lawsuit against the

      Plaintiff.

33.   The lawsuit ended in favor of Patrick Woychesin and against Midland

      Funding, LLC.

34.   As a result of Midland Funding, LLC’s frivolous lawsuit, Plaintiff

      was harmed.

                           COUNT FIVE
                        ABUSE OF PROCESS

35.   The Plaintiff adopts the averments and allegations hereinbefore as if

      fully set forth herein.

36.   Defendant Midland Funding, LLC filed a lawsuit against the Plaintiff

      alleging that it acquired a debt from a third party and represented that

      it owned the alleged debts and that Plaintiff was indebted to Midland

      Funding, LLC.

                                Page 8 of 11
 Case 4:20-cv-00378-ACA Document 1 Filed 03/19/20 Page 9 of 11




37.   Defendant Midland Funding, LLC never had any intent to prove any

      claim against the Plaintiff, but rather had an ulterior purpose when it

      filed the lawsuit against the Plaintiff.

38.   The ulterior purpose was to attempt to force Plaintiff into paying

      Midland Funding, LLC or MCM for a debt that Midland and/or MCM

      either could not or would not establish by any competent evidence or

      to coerce the Plaintiff into a settlement without any intent to offer any

      witness or offer other competent evidence supporting Midland’s or

      MCM’s claims.

39.   Defendants were aware, at the time the lawsuit was filed, that they

      bore the burden of proof but despite that, they would never attempt to

      prove the claims alleged in the lawsuit and would never bring

      witnesses to Court or admit competent evidence in support of its

      claims.

40.   Defendants were aware that this conduct would harm the Plaintiff

      either by forcing him to pay a debt that Defendants knew they would

      not or could not prove or, alternatively, by coercing the Plaintiff into

      a settlement with the knowledge that Defendants would not or could

      not prove their claims against the Plaintiff.

                             Page 9 of 11
       Case 4:20-cv-00378-ACA Document 1 Filed 03/19/20 Page 10 of 11




      41.    This conduct by Defendants is all too common in Alabama state

             courts and constitutes a widespread pattern and practice against

             Alabama consumers, such as Plaintiff.

                                    DAMAGES

      Plaintiff alleges that as a direct and proximate result of the Defendants’ acts

alleged herein, Plaintiff was caused to incur physical pain as well as mental

distress and emotional suffering and incurred other actual damages.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff claims damages

of the Defendants in statutory, compensatory and punitive damages, plus interest,

costs, reasonable attorney’s fees and any such other and further relief as this court

deems proper and/or necessary.

      In addition to the above, Plaintiff further demands declaratory judgment that

Defendants’ conduct violated the FDCPA, actual damages in an amount to be

determined by a struck jury pursuant to 15 U.S.C. § 1692k(a)(1), statutory

damages in the amount of $1,000.00 for the violations of the FDCPA pursuant to

15 U.S.C. § 1692k and costs and reasonable attorney’s fees for the violations of

the FDCPA pursuant to 15 U.S.C. § 1692k.

            PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY.




                                   Page 10 of 11
       Case 4:20-cv-00378-ACA Document 1 Filed 03/19/20 Page 11 of 11




                                        /s/ W. Whitney Seals
                                        W. WHITNEY SEALS,
                                        Attorney for Plaintiff

OF COUNSEL:

COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Facsimile: (205) 323-3906
filings@cochrunseals.com

PLAINTIFF’S ADDRESS:
Patrick Woychesin
2029 Phillips Cir.
Leeds, AL 35094

PLEASE SERVE THE DEFENDANTS BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED TO THE FOLLOWING ADDRESSES:

MIDLAND FUNDING, LLC
c/o Registered Agent
Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, AL 36104

MIDLAND CREDIT MANAGEMENT, INC.
c/o Registered Agent
Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, AL 36104




                               Page 11 of 11
